                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION


 JOHN DALE COFFEE,                            )
                                              )
                     Plaintiff                )
                                              )
 vs.                                          )           JUDGMENT IN A CIVIL CASE
                                              )             CASE NO. 7:18-CV-58-RJ
ANDREW SAUL,                                  )
Commissioner of Social Security               )
                                              )
                     Defendant.               )



Decision by Court.

This action came before the Honorable Robert B. Jones, Jr., United States Magistrate Judge, for
ruling as follows:

IT IS ORDERED, ADJUDGED, AND DECREED that Upon stipulation and agreement of the
parties, it is ORDERED that Defendant pay to Plaintiff $3,015.00 in attorney's fees, in full
satisfaction of any and all claims arising under the Equal Access to Justice Act, 28 U.S .C. §
2412.

This Judgment filed and entered on June 27, 2019, and copies to:
James B. Gillespie, Jr. (via CM/ECF electronic notification)
Michael Gray Gillespie (via CM/ECF electronic notification)
Cassia W. Parson (via CM/ECF electronic notification)
Christian M. Vainieri (via CM/ECF electronic notification)
Joshua B. Royster (via CM/ECF electronic notification)




 June 27, 2019                                          Peter A. Moore, Jr.
                                                        Clerk of Court



                                                  By:
                                                        Deputy Clerk
